The opinion of the Court was delivered by
Rogers, J.
The charge of Mr. Justice Beli, to the jury, contains so clear an exposition of the facts and the law of this case, that little remains to be doné, except to declare our 'approbation of the principles of the charge, and to. affirm the judgment for the reasons assigned. The jury have found, that the bill of exchange on which this suit was brought, was accepted in payment and discharge of the original debt; and consequently it became as much a new, substantive and independent cause of action, as if the debt had arisen from an entirely different transaction. From this it results, that in the first suit the plaintiffs could riot have recovered the amount of the bill of exchange, on a declaration containing the common counts and on an account stated. What then is this, but an attempt by parol to contradict a record, by introducing a different cause of *501action from that set but in the plaintiff’s declaration? But this cannot be done, for records are conclusive proofs of all material and traversable allegations, and are considered of such authority, that evidence to contradict them will not be allowed. The record-exhibits one cause of action, the evidence another and distinct cause of action. And this principle is conceded, as applied -to a trial by jury, and a judgment by the Court. But it is said, that this is an award under the act of 1810, and that the arbitrators are not trammelled by form; and great reliance is placed on the case of Le Barron v. Harriott, (2 Penn. Rep. 154.) Justice Huston, who delivered the opinion of the Court, says“No one who.lived at or since 1810, ever supposed it was'the intention of the law, that the proceedings of the 'arbitrators could be at all- trammelled by the pleadings.” By this it must be understood, that they are not supposed to be competent judges of the formal matter set out in the pleadings, and not that they are at liberty to disregard the pleadings altogether; for the learned judge immediately adds: “Where a narr., or statement, is filed, they look to it to see for what cause the suit is brought; but it never was expected, or intended, that they should judge of the sufficiency in point of form, of either narr. or subsequent pleadings.” The fair import of that case is, that the arbitrators as well as a Court and jury are not permitted to disregard the plaintiff’s claim or demand as disclosed in his declaration; and. this-idea is entertained not only by the profession, but-it is a principle which will receive the ready ass'ent of every man to whom the decision of controversies which may arise, is ordinarily entrusted. If we depart from this plain rule, it is difficult to know. where we are to draw the line of distinction ; and' a trespass or title to land, may be tried in an action to recover a. book account, where it can be shown by parol proof that the trial was had by consent .of the parties. And the law which forbids proof in opposition to a record would be strictly applicable, had no appeal been entered; but the case is strengthened by the verdict and subsequent judgment of the Court, as is clearly shown in the charge. ■ A plea of former-recovery, would not be supported by the record, which declares another and different, demand. It would therefore be necessary in support of the plea, to prove by parol another claim on which, the arbitrators had passed, adverse, or at least different, from that laid in the declaration.. And such evidence'would be inadmissible, on the principle stated. . And if. the plea of a former recovery set out -the declaration, or award, which it must do, and in the same plea it was averred, that although the record showed one cause of action, another and a different claim -'was tried before the arbitrators, it would be bad on demurrer. It is to be remarked, that here, there was no agreement to try the am.ount'due on the bill of .exchange; but if there had been, unless the agreement appeared on the record, it would not alter the case., For I cannot accede to the proposition *502which has been so strenuously pressed, that whatever may be done by the parlies in Court by written agreement, filed', may be as well done by a verbal agreement, before arbitrators. The proposition is a startling one, and might lead to great perplexity and embarrassment. It is better to pursue the old and beaten track, than to adopt new-fangled notions, which may lead to consequences which it is impossible to foresee and difficult to avoid. Evidence may be given, in explanation of a record, and when not inconsistent with it; as where the parties go before the arbitrators without pleadings. In such and in parallel cases, it may be used from necessity, where it is material to show the subject-matter of controversy; but it has been confined strictly within these limits. A strict adherence to this rule, may produce sometimes injurious consequences in individual cases. • But it is better to submit to partial inconveniénces, that to incur the uncertainty which must arise from invading the sanctity of a record. The manner in which this cause has been conducted in some respects, calls for a passing remark. It was in the first instance submitted to the decision of the Court on a case stated, with the unprecedented agreement, “.that if the opinion of the Court should be in favour of the plaintifi', they should give judgment of respondeat ouster.” We notice this to condemn it: a respondeat ouster on a case stated or special verdict is a novelty not entitled to any favour or countenance from the Court. The very object of a case stated, as of a special verdict, is to end the controversy by a judgment in chief on certain ascertained points. It is supposed to contain the whole casepand is the agreed result of the evidence, on which the Court pronounce the law arising from it. It is therefore a perversion of principle and of the acknowledged practice, to permit the case afterwards to be re-heard, and the facts to be re-examined. The case is not only irregular in this respect, but it presents another anomaly; for as I collect from the charge, the case stated was given in evidence on the trial. In the same case, there was a demurrer undisposed of, a case stated, a judgment of respondeat ouster, a trial before Mr. Justice King, a new trial granted, another trial before Mr. Justice King, all of which resulted the same way; and now it comes for final adjudication on a writ of error. It must be acknowledged, that it is time, that an end should be put to a dispute which involves the title to about three hundred dollars only. It is proper to remark, that there is no discrepance in the views taken of the law, in the opinion of the judges before whom the cause was tried. The facts given in evidence were not the same; and for this reason, the conclusion to which they came was different.
Judgment affirmed.